UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1323



In Re: GOFF BUILDING, LLC,

                                                            Debtor.



GOFF BUILDING, LLC,

                                                Debtor - Appellant,

           versus


NORWEST BANK, MINNESOTA, NA,

                                               Creditor - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Frederick P. Stamp, Jr.,
District Judge. (CA-01-19-1, BK-01-10034)


Argued:   December 6, 2002                 Decided: January 3, 2003


Before NIEMEYER and WILLIAMS, Circuit Judges, and Henry M. HERLONG,
Jr., United States District Judge for the District of South
Carolina, sitting by designation.


Dismissed by unpublished per curiam opinion.
ARGUED: Brent E. Beveridge, BEVERIDGE LAW OFFICES, Fairmont, West
Virginia, for Appellant.     Julia A. Chincheck, BOWLES, RICE,
MCDAVID, GRAFF & LOVE, P.L.L.C., Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     During oral arguments held on December 6, 2002, the parties

agreed that the issues raised in this appeal are moot.   Therefore,

the appeal is dismissed.




                                                         DISMISSED




                                2